                Case 20-10361-KBO                Doc 104       Filed 03/04/20        Page 1 of 4




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                            Chapter 11

HYGEA HOLDINGS CORP., et al.,                                     Case No. 20-10361 (KBO)

                                    Debtors. 1                    (Jointly Administered)



                 REQUEST FOR NOTICES AND OTHER PAPERS
         PURSUANT TO FEDERAL RULE OF BANKRUPTCY PROCEDURE 2002

         NOTICE IS HEREBY GIVEN pursuant to Federal Rule of Bankruptcy Procedure 2002

that Blank Rome LLP, counsel for Centurion Asset Management, Inc. (“Centurion”), requests that

all notices given or required to be given in these cases be given to and served upon Blank Rome

LLP at the following addresses:

                                              Stanley B. Tarr
                                              Josef W. Mintz
                                           BLANK ROME LLP
                                      1201 N. Market Street, Suite 800
                                       Wilmington, Delaware 19801
                                        Telephone: (302) 425-6400
                                         Facsimile: (302) 425-6464
                                           tarr@blankrome.com
                                          mintz@blankrome.com

1
     The Debtors and the last four digits of their respective taxpayer identification numbers are: All Care Management
Services, Inc. (6484); First Harbour Health Management, LLC (0941); First Harbour Medical Centers, LLC (3861);
Florida Group Healthcare LLC (7956); Gemini Healthcare Fund, LLC (4928); Hygea Acquisition Longwood, LLC
(1649); Hygea Acquisition Orlando, LLC (3507); Hygea Health Holdings, Inc. (8926); Hygea Holdings Corp. (2605);
Hygea IGP of Central Florida, Inc. (9453); Hygea IGP, LLC (7724); Hygea Medical Centers of Florida, LLC (5301);
Hygea Medical Partners, LLC (4486); Hygea of Delaware, LLC (4830); Hygea of Georgia, LLC (5862); Hygea of
Pembroke Pines, LLC (6666); Hygea Primum Acquisition, Inc. (8567); Medlife Activity Center, LLC (2311); Mobile
Clinic Services, LLC (9758); Palm A.C. MSO, LLC (2585); Palm Allcare Medicaid MSO, Inc. (6956); Palm Allcare
MSO, Inc. (0319); Palm Medical Group, Inc. (5028); Palm Medical MSO LLC (7738); Palm Medical Network, LLC
(9158); Palm MSO System, Inc. (2178); Palm PGA MSO, Inc. (8468); Physician Management Associates East Coast,
LLC (7319); Physician Management Associates SE, LLC (3883); Physicians Group Alliance, LLC (7824); Primum
Alternatives, Inc. (7441); Primum Healthcare, LLC (0157); and Professional Health Choice, Inc. (6850). The address
of the Debtors’ corporate headquarters is 8700 W Flagler Street, Suite 280, Miami, FL 33174.




158457.01600/122752109v.1
                Case 20-10361-KBO        Doc 104       Filed 03/04/20    Page 2 of 4




        NOTICE IS FURTHER GIVEN that the foregoing request includes not only notices and

papers referred to in Federal Rule of Bankruptcy Procedure 2002 but also includes, without

limitation, orders and notices of any application, motion, petition, pleadings, request, complaint or

demand, whether formal or informal, whether written or oral, and whether transmitted or conveyed

by mail, hand delivery, telephone, telegraph, facsimile, telex or otherwise, that affect the above-

captioned debtors or property of the debtors’ estates.

        NOTICE IS FURTHER GIVEN that this Request for Notices and Other Papers Pursuant

to Federal Rule of Bankruptcy Procedure 2002 shall not be deemed or construed to be a waiver of

any substantive or procedural right of Centurion, including without limitation, to: (a) require that

where any adversary proceeding is to be initiated against Centurion in this or any related case or

where any proceeding is to be initiated by complaint against Centurion in accordance with

applicable non-bankruptcy law, service shall be made on Centurion in accordance with the Federal

Rules of Bankruptcy Procedure, the Federal Rules of Civil Procedure, and applicable non-

bankruptcy law and that service upon undersigned counsel is insufficient for such purposes; (b)

have final orders in non-core matters entered only after de novo review by the United States

District Court; (c) trial by jury in any proceeding so triable in this case or any case, controversy,

or proceeding related to this case; (d) have the United States District Court withdraw the reference

in any matter subject to mandatory or discretionary withdrawal; (e) compel arbitration of any

disputes arising under or relating in any way to any contract, lease or other agreement or

arrangement between Centurion, the debtors or any third party; or (f) any other rights, claims,

actions, defenses, to which Centurion is or may be entitled in law or at equity, all of which rights,

claims, actions, defenses, Centurion expressly reserves.




                                                 -2-
158457.01600/122752109v.1
                Case 20-10361-KBO   Doc 104    Filed 03/04/20   Page 3 of 4




Dated: March 4, 2020                   BLANK ROME LLP
Wilmington, Delaware
                                        /s/ Josef W. Mintz
                                       Stanley B. Tarr (DE No. 5535)
                                       Josef W. Mintz (DE No. 5644)
                                       1201 N. Market Street, Suite 800
                                       Wilmington, Delaware 19801
                                       Telephone:     (302) 425-6400
                                       Facsimile:     (302) 425-6464
                                       Email:         tarr@blankrome.com
                                                      mintz@blankrome.com

                                       Counsel to Centurion Asset Management, Inc.




                                         -3-
158457.01600/122752109v.1
                Case 20-10361-KBO       Doc 104       Filed 03/04/20   Page 4 of 4




                                CERTIFICATE OF SERVICE

         I, Josef W. Mintz, hereby certify that on March 4, 2020, I served or caused to be served

the foregoing Request for Notices and Other Papers Pursuant to Federal Rule of Bankruptcy

Procedures 2002 upon the following persons via U.S. first-class mail, postage fully pre-paid:

 COLE SCHOTZ P.C.                                         OFFICE OF THE UNITED STATES
 J. Kate Stickles                                         TRUSTEE
 500 Delaware Avenue, Suite 1410                          Attn: Timothy Fox
 Wilmington, DE 19801                                     844 King Street, Suite 2207
                                                          Lockbox 35
                                                          Wilmington, Delaware 19801




                                              /s/ Josef W. Mintz
                                             Josef W. Mintz (No. 5644)




                                                -4-
158457.01600/122752109v.1
